Opinion issued August 2, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00378-CV



GILDA BASPED,  Appellant

V.

HCA PHYSICIAN SERVICES, INC.,  Appellee



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2005-70307



MEMORANDUM OPINION The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Radack, Keyes, and Higley.